Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Office Action
	This is a response to the Application filed on 2/21/2020.
Claims 10-18 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 

Claims 10-18 are allowed because the prior art does not teach or suggest a charging vehicle (1) for charging/supplying electrical energy to an electric vehicle (and a method of use) that having combinations of elements in the claims including, among other limitations, the following features in independent claim 10 and similarly recited independent claims 16 and 18:

The charging system (3) being connected to the charging regulator (4) and the contact system (6),
The contact system (6) supplying the charging vehicle (1) with electric energy,
The charging system (3) being a contactless charging system (3),
The charging vehicle (1) being controllable by the control device (5) in a longitudinal direction and a transverse direction,
The charging vehicle being positionable in a charging position (7) by the control device (5),
The charging vehicle (1) being dimensioned such that the charging vehicle (1) is drivable underneath the electric vehicle (2) to be charged, and
The charging vehicle (1) does not exceed a maximum height of up to 4.33 inches (110 mm).



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PAUL DINH/            Primary Examiner, Art Unit 2851